Filed 10/21/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 220

Garron Gonzalez,                                    Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee

                               No. 20200079

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for respondent and appellee.
                              Gonzalez v. State
                                No. 20200079

Per Curiam.

[¶1]  Garron Gonzalez appeals from an order denying his application for post-
conviction relief. Gonzalez asserts the district court failed to determine
whether newly discovered DNA evidence would have been material to his
decision to enter a plea of guilty as directed by this Court’s prior decision.
Gonzalez v. State, 2019 ND 47, ¶ 19, 923 N.W.2d 143. In this Court’s prior
decision, we reversed and remanded the case to the district court concluding
the court erred by summarily denying Gonzalez’s application. Specifically, we
noted the court had not addressed Gonzalez’s argument that there was newly
discovered evidence that would have been material to his decision to plead
guilty rather than proceed to trial. The court had not made a factual finding
on whether the DNA evidence was newly discovered or, if newly discovered,
whether the DNA evidence would have been material to Gonzalez’s decision to
enter a plea of guilty.

[¶2] On remand, the court found Gonzalez had not demonstrated the
evidence was “newly discovered” noting that Gonzalez was aware at the time
he decided to change his plea that evidence potentially containing DNA was
collected at the alleged crime scene and sent to the State Lab for analysis. The
court also found Gonzalez knew evidence had been gathered at the scene and
sent to the State Lab for testing, and those facts were taken into account by
Gonzalez when considering a plea deal. Based on those findings, the court
found Gonzalez had failed to demonstrate the evidence was newly discovered.
Having found the evidence was not newly discovered, it was unnecessary to
make factual findings on whether the DNA evidence was material to
Gonzalez’s decision to enter a plea of guilty. We conclude the decision of the
district court is supported by findings meeting the required standard of proof




                                       1
and summarily affirm the denial of application for post-conviction relief
pursuant to N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers




                                   2